Baiitol, J.,
delivered the opinion of this court.
This is an appeal from an order of the orphans court for Prince George’s county, refusing to grant letters of administration on the personal estate of James D. Barrett, deceased.
It appears from the record, that the deceased died on the 10th of May 1830, leaving a widow, Lucy Barrett, who has since intermarried with John P. Talbert, and several children, among whom is Elizabeth, wife of Grimes, the appellant. No administration has ever been granted on his estate. On the 11th of May 1858, a petition was filed in the orphans court, by the appellants, alleging, that said James D. Barrett left, at the time of his death, two negro women, named Charlotte and Nelly, which, after his death, were taken possession of by his widow, who, with her husband, Talbert, is in possession of all the said original personal estate and the increase thereof, which has not been disposed of by them.
*172That negro woman Charlotte has five children, all valuable negro slaves for life, and they are now in the possession of Talbert and wife. That Nelly was, years ago, sold by Lucy Barrett, the widow, without authority of law, and now has several children, all going at large, in Washington city, as free.
The petition prays that an order may be passed, directing summons to be issued, requiring Talbert and wife and the children of James D. Barrett, deceased, to show cause why letters of administration on the personal estate of said deceased, should not be granted to some one, in the discretion of the court, thereto entitled under the law, &c.
Summons was issued, as prayed, and the answers of the appellees were filed, denying that the negroes, Charlotte and Nelly were, or that either of them ever was, the property of James D. Barrett, asserting that they belonged to others, and alleging that the deceased had left no property, at the time of his death, to be administered,
Proof was taken on both sides, and appears in the record, which it is not necessary for us particularly to notice, further than to say, that it is conflicting upon the question of title to the property.
The Act of 1798, ch. 101, sub-ch. 5, sec. 2, makes it the duty of the orphans court to grant letters of administration, “when any person hath died in the county, intestate, leaving, in this State, goods, chattels or personal estate.” By the 3d section of the same sub-chapter it is made incumbent upon the party applying for such letters, to “prove such dying intestate to the satisfaction of the court, unless the same be notorious.”
In an application for letters, the dying intestate and leaving personal estate must be shown; the former must be “proved to the satisfaction of the court,” the latter need not be conclusively established; prima facie evidence thereof is all that is necessary. The action of the court is not dependent upon the weight of evidence. If the application be resisted and proof be offered to show, that the intestate left no property, it cannot avail unless it be clear and explicit and above all doubt. It was not designed by the statute, that questions of *173title to personal property should be tried and determined by the orphans court, in a summary proceeding upon an application for letters. Neither the organization of the court, nor their mode of proceeding, enables them satisfactorily to pass upon such a question.
(Decided July 15th, 1859.)
The principal ground urged in support of the order, passed iu this case, is the great lapse of time since the death of James D. Barrett, and the presumption thereby created in favor of the title, to the negroes, of the parties who have so long held them in possession, and the argument has been pressed with much force against the consequences of opening the door to litigation, and disturbing a possession which has been held uninterruptedly for so long a period. Whatever weight such an argument might have on the trial of the question of title, it is not applicable to the present case. There was prima facie evidence before the orphans court of the title of the deceased, and the rebutting proof was not such as could justify a refusal of the letters.
In reversing the order, we do not mean to be understood as passing any opinion upon the respective rights of the parties to the property. It would be improper to do so upon this appeal.

Order reversed and cause remanded.